Citation Nr: 0417301	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

The evidence of record indicates that the veteran is 
currently receiving Social Security Administration (SSA) 
benefits.  The RO should request the veteran's records from 
the SSA.

Service medical records reflect that in November 1972 the 
veteran fell while roller skating.  Subsequently, he 
complained of knee and back pain.  Treatment records reflect 
that the veteran complained of back pain on several more 
occasions.  In December 1972, it was noted that sacroiliac 
joints were normal bilaterally.  The lumbar spine showed no 
evidence of ankylosing spondylitis.  Incomplete osseous 
fusion of the S1 arch was noted.  The examiner noted that 
since cartilaginous fusion was invariably present, it did not 
represent a spine bifida occulta.  The examiner's conclusion 
was unremarkable LS spine and SI joints.

In February 2001 the veteran filed a claim of service 
connection for a back strain.  The veteran was afforded a VA 
examination in February 2002, and the following diagnoses 
were rendered regarding the back:  chronic lumbar strain, 
degenerative joint disease of the lumbar spine, and spina 
bifida occulta.  The examiner did not provide an opinion 
regarding the etiology of any of the back disorders.  The 
veteran contends that he currently has a back disorder that 
was due to or aggravated by service.  The veteran should be 
afforded another examination, and the examiner should opine 
whether any of the veteran's current back disorders are 
etiologically related to service or any incident therein, 
including a discussion of the veteran's complaints of back 
pain in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain the veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his back disorders.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that any of 
the veteran's back disorders are 
etiologically related to his service or 
were aggravated therein.  Specifically, 
the examiner should address whether 
there is any relation between the 
roller skating fall in service and his 
current back disability.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to 
service connection for a back disorder.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




